DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 21, 22, and 24-36 in the reply filed on February 9, 20201 is acknowledged.  The traversal is on the ground(s) that Dunphy does not disclose compositions comprising a non-ionic alkyl phosphate and a base, or compositions comprising a lamellar phase.  This is not found persuasive because the common technical feature among Groups I and II consist of cosmetic composition in the form of a solid water-in-oil.  However this is not a special technical feature because Dunphy teaches the same.  
The requirement is still deemed proper and is therefore made FINAL.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 9, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21, 22, 24, 26-28, 32, 35, and 36 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Suzuki (US 4,536,519).
Suzuki (the entire document, title; abstract; col.1 l.50-col.2 l.25, col.5 l.62-col.6 l.59) teaches in Examples 5 and 6 water-in-oil emulsion creams comprising cetyl or oleyl phosphate (0.6%), L-arginine (0.45% or 0.20%), propyleneglycol (4.0 % or 3.0%), beeswax (3.0 % or 6.0%), water (about 57%), and oils including liquid lanolin and/or liquid paraffin (18% or 26.0%, respectively in Examples 5 and 6; see also Examples 3, 12, 14, 15).  Arginine may comprise the concentrations within the range in claim 27, e.g., 0.6% (Examples 1-3).  
Suzuki does not expressly refer to its compositions a “solid” as Applicant has defined that term (para.0026, pre-grant publication US 2020/0016048).  However for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).  Therefore Suzuki’s compositions are presumed to be a “solid”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, and 24-36 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 4,536,519).
As discussed fully above, claims 21, 22, 24, 26-28, 32, 35, and 36 are rejected under 35 U.S.C. 102 over Suzuki.
Suzuki does not disclose example formulations that claims 25, 29-31, 33, and 34 would read on.  However regarding claim 25 Suzuki teaches that nonionic alkyl phosphate may comprise 0.3-3 %, e.g., 3% (Table in col.6; claim 1).  Wetting agent, which expressly includes glycols and glycerin, may be present at 0-10 % (Table in col.6; col. 6 l.27-52), e.g., 10%, within the ranges in claims 29 and 30.  Water may be present at 25-95%, e.g., 25% (Table in col.6).  Regarding claims 33 and 34, Suzuki teaches the waxes recited, preferably at 5-35% (col.6 ll.1-4, Table in col.6, “Oily substrate”).  In the case where claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP § 2144.05 (citations omitted).  Furthermore, optimization within prior art conditions or through routine experimentation does not support patentability absent comparative evidence of criticality of the claimed range.  See MPEP § 2144.05 (II) (citations omitted).  
 
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615